Citation Nr: 1527762	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-48 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a tinnitus.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1993, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

In February 2013, the Board reopened the Veteran's service connection claim for a low back disorder and remanded the appeal for further development.  The matter is again before the Board.

Because the requested development in the February 2013 remand has not been completed, further action to ensure compliance with the remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the low back disorder, the Veteran contends that he has a current low back disorder that is related to an in-service back injury sustained while lifting tool boxes.  The injury is noted as low back strain in the Veteran's service treatment records (STRs).  See August 1999 STRs.

In the February 2013, the Board remanded the appeal in order to provide the Veteran a VA examination.  Accordingly, in March 2013, the Veteran was afforded a VA examination, and the VA examiner provided a negative opinion regarding the Veteran's complaints of back pain.  However, the Board finds that the opinion provided by that examiner does not substantially comply with the remand instructions which requested that the examiner not only identify any and all currently diagnosed back disorders, but also to determine the likely nature and etiology of each disorder.  See Stegall; Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Specifically, the examiner noted that MRI results of the Veteran's back (See May 2009 VA treatment records) revealed a small herniated disc in his lumbar spine, but the examiner did not opine on whether or not that diagnosis is related to the Veteran's in-service back injury.  Additionally, those MRI results showed degenerative disc disease with a mild bulging disc on the right side at L5-S1, but the examiner did not mention this finding or give an etiology opinion regarding the degenerative disc disease.  As such, the Board finds that an additional opinion is needed prior to resolution of this claim.

In light of the remand, the Veteran should be requested to identify any outstanding treatment records pertinent to this claim so that VA may assist him in obtaining them, to include relevant ongoing VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Regarding the issues of service connection for PTSD, tinnitus, and sleep apnea, in a May 2014 substantive appeal, the Veteran requested a Board hearing at a local VA office.  While the Board acknowledges that the RO has notified the Veteran multiple times regarding placement on the list for a Travel Board hearing, it does not appear from the record that the Veteran is currently scheduled for such a hearing.  To ensure full compliance with due process requirements, a remand is required in order to schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  The notice of the hearing should be sent to the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a low back disorder.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

2.  After associating the above records, if any, with the claims file, return the claims file to the March 2013 VA examiner, if available.  If that examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to provide the requested opinion, one should be scheduled.

The examiner should identify any and all currently diagnosed back disorders.  Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any such disorder, to include the herniated disc and degenerative disc disease noted the Veteran's May 2009 VA treatment records, is related to his military service, to include the low back strain noted in his STRs.

Complete rationale should be provided for all opinions expressed.

3.  After the development requested above has been completed to the extent possible, the AOJ should review the examination report to ensure that it is responsive to the remand directive above.  If it does not comply with the remand directive, corrective action should be taken.

4.  Schedule the Veteran for a Board hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  Send the notice of the hearing to his current mailing address.

5.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




